Title: Orders to Armand, 11 June 1777
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de



Sir,
[Middlebrook 11 June 1777]

You are forthwith to take upon you the command of the corps heretofore under Major Ottendorf and to do all the duties thereof as commanding officer according to the rules and regulations established for the government of the Continental army and according to the usages of war. You will therefore endeavour by attentive observation and inquiry, to make yourself acquainted with every kind of duty practiced in the army, with the resolutions of Congress—the articles of war, and all general orders and conform punctually to them. You are permitted to use your endeavours to complete your corps to a full regiment: the necessary officers will be appointed in proportion to the progress you make and the number of men you collect. For the present you are to be under the immediate command of Major General Lincoln and to obey all his orders. Given at Head Quarters June 11th 1777.
